Petitioner was convicted of false pretenses in the Criminal Court of Baltimore City, Part II, and sentenced *Page 744 
August 5, 1947, to serve eighteen months in the Maryland House of Correction. On appeal to this Court, the judgment was affirmed.O'Donnell v. State, 188 Md. 693, 53 A.2d 688. His application to Judge Levin C. Bailey of the First Circuit for a writ of habeas corpus was denied. He asks leave to appeal to this Court on the ground that he was given no preliminary hearing prior to his indictment, that perjured testimony was given against him, known to the State's officers to have been perjured, and that the trial court was prejudiced against him and would not admit some of his offered evidence. A preliminary hearing is not necessary before a valid indictment can be obtained, the affidavits furnished do not show that the State knowingly presented any perjured testimony, and both petitioner's counsel and the counsel for his co-defendant thanked the court after the trial, for the fairness and impartiality with which it had been conducted.
Application denied, without costs.